Freedman, P. J. (concurring).
I concur with Mr. Justice MacLean in his disposition of this case. The plaintiff having applied for an order setting aside the judgment rendered on his default, and the order having been granted and the case set down for trial at a future day, he now appeals only from that part of the order which sets the case down for trial. It may be doubted whether he can accept the benefit of the order and repudiate the condition, but section 1367 of the Consolidation Act, as well as section 253 of chapter 580, Laws of 1902, whichever may be applicable to this case, expressly provides that a justice may open any default, etc., and set the cause down for pleading, hearing or trial as the case may require. The trial judge was clearly correct in making the order he did.
Order affirmed, with costs to respondents.